Resettled order, Supreme Court, New York County, entered May 5, 1978, which, to the extent appealed from, granted plaintiffs’ cross motion disqualifying the law firm of Colman & Liner from appearing on behalf of more than one defendant group, unanimously reversed, on the law, on the facts and in the exercise of discretion, and cross motion denied, without costs and without disbursements. The conclusory affidavits submitted by plaintiffs’ attorney at this early stage in the proceedings fail to establish that the "director” and "tenant” groups have divided, adverse and conflicting interests in defending this action. Therefore, the law firm of Colman & Liner should not have been disqualified from representing those defendant groups. (Lewis v Palestine, 50 AD2d 752.) Should the facts, as later developed in this action, show a conflict of interest on the part of that law firm, plaintiffs may, if so advised, renew their request for disqualification. Concur —Murphy, P. J., Lupiano, Yesawich and Sullivan, JJ.